250 P.3d 898 (2009)
2009 OK 98
In re AMENDMENT TO 12 O.S. CH. 15, APP. 1, RULE 1.14 OF the RULES OF the OKLAHOMA SUPREME COURT.
No. SCAD-2009-103.
Supreme Court of Oklahoma.
December 15, 2009.
¶ 0 Order Amending Oklahoma Supreme Court Rule 1.14
¶ 1 The Court hereby amends Oklahoma Supreme Court Rule 1.14, 12 O.S.2001 Ch. 15, App. 1.
¶ 2 Oklahoma Supreme Court Rule 1.14 is amended to read as follows.

Rule 1.14. Taxation of costs and motions for an appeal related attorney's fee

(A) Costs.
(1.) Costs must be sought by a separately filed and labeled motion in the appellate court prior to mandate. The Clerk shall not tax as costs any expense unless the person claiming the same, prior to the issuance of a mandate in the cause, shall file with the Clerk a verified statement of taxable cost items showing that person has paid the same.
(2.) Costs taxable by the Supreme Court Clerk are limited to the following:
(a.) The cost deposit required by 20 Ohio St. 15;
(b.) The cost deposit required by 20 Ohio St. 30.4;
(c.) The reasonable cost of copying and binding the record pursuant to Rule 1.36. Carroll v. Axelson, Inc., 1999 OK 13, 976 P.2d 1046;
(d.) Reasonable costs for transcripts which are a part of the record on appeal. These costs may include the fee for recording and transcribing the proceedings, and mileage if the trial judge requires the parties to bring their own court reporter. Any charges for mailing and delivery of copies, or for an additional electronic transcript, are not taxable.
(3.) No fee paid to the district court clerk is taxable in the appellate courts.
12 Ohio St. 978, Spears v. Shelter Mutual Insurance Co., 2003 OK 66, 73 P.3d 865, Wilson v. Glancy, 1995 OK 141, 913 P.2d 286, Oklahoma Turnpike Authority v. New, 1993 OK 42, 853 P.2d 765.

(B) Attorney's Fee.
A motion for an appeal related attorney's fee must be made by a separately filed and labeled motion in the appellate court prior to issuance of mandate, or in the applicant's brief on appeal in a separate portion that is specifically identified. The motion must state the statutory and decisional authority allowing the fee. See 12 Ohio St. 696.4(C). If the motion for an attorney's fee is included in the brief and the court does not address the motion in its opinion the party shall re-urge the request by separate motion prior to mandate. In an appeal governed by Rule 1.36 a motion for an appeal related attorney's fee must be made by a separately filed and labeled motion in the appellate court prior to issuance of mandate.
¶ 3 The version Oklahoma Supreme Court Rule 1.14 amended by this Order shall take effect January 1, 2010. This Order shall be published three times in the Oklahoma Bar Journal.
¶ 4 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 14th DAY OF DECEMBER, 2009.
ALL JUSTICES CONCUR.